Name: Council Regulation (EC) No 234/94 of 24 January 1994 concerning a technical adaptation of Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography;  executive power and public service;  trade
 Date Published: nan

 3. 2. 94 Official Journal of the European Communities No L 30/ 11 COUNCIL REGULATION (EC) No 234/94 of 24 January 1994 concerning a technical adaptation of Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) which may be imported free of customs duties ; whereas that adaptation should take effect on the same date as the amendment to Regulation (EEC) No 1035/72, HAS ADOPTED THIS REGULATION : Article 1 The following products are hereby inserted in the table given in Article 15 (1 ) of Regulation (EEC) No 715/90 : CN code Description '0804 30 00 Pineapples 0804 40 Avocados 0804 50 00 Guavas, mangoes and mangosteens.' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Teaty establishing the European Community, and in particular Articlc 113 thereof, Having regard to the proposal from the Commission, Whereas the African, Caribbean and Pacific States (ACP States) are granted exemption from customs duties for pineapples, avocados, guavas, mangoes and mangosteens pursuant to the Fourth ACP-EEC Convention (') and Regulation (EEC) No 715/90 (2); Whereas, under Regulation (EEC) No 638/93 (3), with effect from 1 January 1993, the abovementioned products are included in Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fuit and vegetables (4) and avocados, guavas, mangoes and mangosteens are withdrawn from Council Regulation (EEC) No 827/68 of 28 June 1968 on the common orga ­ nization of the market in certain products listed in Annex II to the Treaty ^; Whereas, the following the abovementioned amendment to Regulation (EEC) No 1035/72, a technical adaptation should be made to Regulation (EEC) No 715/90 ; whereas that adaptation should include the products in question in the table given in Article 15 listing fruit and vegetables Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No L 229, 17. 8 . 1991 , p. 2. (*) OJ No L 84, 30. 3 . 1990, p. 85. Regulation as last amended by Regulation (EEC) No 444/92 (OJ No L 52, 27 . 2. 1992, p. 7). O OJ No L 69, 20. 3 . 1993, p. 7. (4) OJ No L 1 18, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 746/93 (OJ No L 77, 31 . 3 . 1993, p. 4). (*) OJ No L 151 , 30. 6. 1968, p. 16. Regulation as last amended by Regulation (EEC) No 2430/93 (OJ No L 223, 2. 9 . 1993, p. 9).